BUFFINGTON, Circuit Judge.
In the court below, the T- H. Gilmer Company, the owner of patent No. 723,379, granted March 24, 1903, to T. H. Gilmer, for an improvement in 'belting, 'filed a bill against Otto Geisel, charging him with infringing the seventh claim thereof. That, court found Geisel did not infringe, and from a decree dismissing the bill the Gilmer Company appealed to this court
The subject-matter of the case is so fully and satisfactorily stated by the court below in its opinion that a further opinion by this court could be but a repetition. We content ourselves with stating that in our judgment the decree of dismissal entered by the court below might well have been justified on the ground of claim 7 being invalid, as not predicated on any disclosure of the subject-matter thereof in the spec? ification. Hestonville, etc., Ry. Co. v. McDuffee, 185 Fed. 798; Rail*942way Co. v. Sayles, 97 U. S. 554, 24 L. Ed. 1053; Eagleton Mfg. Co. v. West, 111 U. S. 490, 4 Sup. Ct. 593, 28 L. Ed. 493. We deem-it proper to add that Geisel claims to be operating under patent to him, No. 726,670. Upon the question of the validity of that patent, or its scope, we express no opinion.
The decree of the court below dismissing this bill, is affirmed.